Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant argues on pages 9-10 of their remarks Guo (US 2019/0043593) does not teach and Mace (US 2011/0072178)) does not cure the deficiencies of Mace to disclose ‘wherein the first operation weight comprises a first value indicating a first percentage of an average latency of the memory device, and wherein the second operation weight comprises a second value indicating a second percentage of the average latency of the memory device’.
Examiner respectfully disagrees.  As noted in the office action of 07/26/2021, Guo teaches a first function that is a read command and a second function that is a write command.  The read commands have a higher priority over write commands, and the priority of a command is an example of a weight for the function, thus read commands are weighted more heavily (sent first) over write commands.  Guo [0054]-[0055] discloses the priorities also take into consideration the target number of tasks to complete and the N and the actual number of tasks executed M.  Guo schedules commands according to priority/weight.    Mace [0013] further teaches that the priority for each new transaction (which would include read and write commands), the system may vary the priority dependent on how the observed latency indication data for previously issued transactions compare with the specified target latency.   Mace [0013] discloses that this latency is measured for the slave (memory controller and memory) as a unit.   Mace [0014] discloses ‘if the observed latency for the previously issued 
Guo (that computes priority for a given command type based on task completed and a target number of tasks to complete) in view of Mace (that computes priority based on the average latency compared to a threshold) would compute one priority for the read commands based on two factors, (1) the values of M and N, and (2) the average latency of commands compared to a threshold.   Guo in view of Mace would compute a second priority for write commands based on two factors, (1) the values of M and N for the write commands, and (2) the average latency of the write commands compared to a target threshold.   
If the average latency is expressed as some term X and the target latency is expressed as some value Y, The comparison of target latency to average latency could be viewed as target latency / average latency or Y/X.   If Y/X is less 100% of the average latency, the command is behind target and the priority should be increased and if Y/X (target latency / average latency) is above 100% then command is over performing with respect to latency and the priority can be decreased.     For example, if the target latency is 3 milliseconds (Y = 3ms) and the average latency is 1.5 milliseconds (X = 1.5 ms) then Y/X = 3ms/1.5ms = 2.0 or 200% of the average latency.  In this example Y/X is above 100% and the command is over performing with respect to latency and the priority can be decreased.
Thus the Operation priority/weight for read or write commands as scheduled by Gou in view of Mace may be viewed as both a priority associated with the command type along with a measure of M and N (a first number of I/O operations having the first I/O operation type to be 
See also Mace paras [0096]-[0100].

/J.M.G./
Examiner, Art Unit 2138

/William E. Baughman/             Primary Examiner, Art Unit 2138